Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Claims 1-17 are pending.
	The Drawings filed 09/03/20 are approved by the examiner.
	The IDS statements filed 09/03/20, 01/14/21, 04/01/21, 07/21/21 and 03/21/22 have been considered.  Initialed copies accompany this action. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al US 10,290,861.
Initially, applicant’s definition/discussion of the claim terminology “crystal with a superlattice structure” at para 0027 of the instant specification is noted.
	US ‘861 discloses (Abstract):

    PNG
    media_image1.png
    399
    519
    media_image1.png
    Greyscale

	The reference specifies the second metal oxide “may be intermixed in the layered crystal structure of the first metal oxide” (i.e. superlattice) (Col 7, lines 1-5), and discloses several species which anticipate both the elemental and stoichiometric requirements of the instant chemical formula (Col 7):

    PNG
    media_image2.png
    70
    372
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    72
    350
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    72
    380
    media_image4.png
    Greyscale

The reference further teaches dopant elements may be added (Col 5, lines 55-63), and that the active material may contain a coating layer on the surface (e.g. oxide, fluoride, polymer)(Col 8, line 66 to Col 9, line 11).  The reference discloses the claimed method of making the active material comprising mixing precursors, adjusting pH (11-12), separating/washing/drying, and subsequently heating 750°C for 12h) to dorm the final product (Col 11, lines 1-55; example 1).  Example 1 specifies a final composition of 0.98LiNi0.85Co0.10Mn0.05O2-0.02Li2MnO3 (Col 16).  The reference specifically or inherently meets each of the instantly claimed limitations. 
	The reference is anticipatory.
Claim(s) 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al US 10,290,861.
US ’10,290,861 is relied upon as set forth above.  Although the reference does not specify the claimed “capacitor” utility recited in these claims, the examiner respectfully submits that it is a known and obvious use for cathode materials, such as those disclosed in Choi as superior in both voltage and capacity, as electrode design for capacitor applications.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
June 16, 2022